DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to incentivizing agents for selling products by providing dynamic coupon. 
Claims 1 and 3-15 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system). 
 Although claims 1 and 3-15 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recites a relationship network tree, a digital wallet including a digital coupon, rules, file and mapping, updating, increasing value, and tracking activity.  


The limitation of generating, rules or storing rules, configuring, identifying modifying, updating or increasing value, broadcasting and tracking covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a host (computer) in claim 1 and a computer in claim 8), nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of incentivizing an agent by providing to push products. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating a dynamic coupon and increasing the value of the coupon) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, generating or configuring, identifying, updating or modifying, are well-understood, routine, and conventional activities previously known in the industry. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 3-7 and 9-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim, as amended recite a token tree file configured using blockchain to map agent relationships and track activity. 

The specification discloses that a system may implement an electronic token tree, which maps a virtual representation of existing supply chain agent relationship infrastructure and the system tracks activity throughout the token tree 300. The specification does not disclose a token tree file configured to map or using a blockchain, to map agent relationships…

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
system comprising:
rules defining a dynamic value…;
a token tree file configured to using blockchain to map… 
The specification discloses a dynamic coupon (a dynamic electronic file), the dynamic coupon (file) may include a set of software based rules. In light of the specification, it is interpreted to mean that the file includes the rules. However, it is unclear how a rule by itself can be considered part of a structure (system). 
The claim also recites a token file as part of the system. As disclosed in the specification, an electronic token tree is a presentation of agent relationship infrastructure or a file (or a token tree file) that stores the agent relationship. The specification also discloses that the token tree (300) utilizes a blockchain architecture and a distributed ledger to track transaction. However it unclear how a file can be configured using a blockchain to map agent relationships. At most, the file can be used to store the token tree structure. Clarification is required.  
The claim also recites rules as part of the structure. As per the specification, the dynamic coupon (coupon file) includes a set of software based rules that control the change in the coupon value … Rule by itself is not a structure, therefore clarification is required. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 2016/0012424 A1) and further in view of O’Shea et al. (US 2008/0052169 A1). 
Claims 1, 3, 4:
Simon teaches a relationship network tree having a plurality of agents (account categories or levels associated with classes of participants such as merchants, sellers, distributers, promoters etc.) (see [0030]-[0031]);
digital wallet comprising a digital or virtual currency wallet of participant of the incentive protocol system) (see [0029], [0034], [0040]-[0042]));
an electronic dynamic coupon in the digital wallet, the electronic dynamic coupon configured according to a smart contract (the digital wallet that may hold coupons, gift cards, rewards, virtual currency, or other interchangeable units of value/tokens) (see [0018], [0058], [0059]):
 rules defining a dynamic value of the electronic dynamic coupon associated with a product or service (see [0021], [0033], [0040]-[0042], [0045]-[0047]); and
a host server on a distributed ledger network configured to update the digital wallet in response to identifying an event relating to a product identified as having a need to be moved and the product being associated with the dynamic coupon wherein an agent contributes to the dynamic value (see [0021], [0026],  [0045]-[0053]. Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, distributers, promoters, etc.) and update the digital wallet in response to identifying an event relating to a product. 
Simon teaches a method to incentivizing participant behavior (shipping, transporting, storing, promoting, selling, performing, receiving, or purchasing) by associating a digital wallet with a product or service, the wallet including an amount (value), the digital wallet may be remotely addressable to increase or decrease the amount of tokens, to view data (expiration date, current or project stock condition, …) (see [0016]-[0018], … incentive unites which may be represented by token (coins etc.), may be created, defined, verified, or distributed to incentivize that is anyone in Simon can increase the value to incentivize any participant (including consumer) behaviors) . 
Simon does not explicitly disclose an upstream or down-stream agent (recipient). However, O’Shea teaches providing a variable benefit coupon offer that increases the benefit of a recipient’s coupon when the recipient forwards to another recipient (downstream recipient) (see [0013], further O’Shea teaches issuing and redeeming the variable benefit coupon (in tangible or electronic form) from issuers (retail store, manufacturer, supplier, a credit card company, etc.,), by establishing initial benefit, a benefit variation condition (rules) which can change the benefit of the coupon  (see [0018], [0142]-[0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the downstream recipient (agent) in O’Shea in Simon’s exchange of loyalty benefits in order to encourage recipients (agents) to promote the product or service by increasing the benefit of the coupon. 
Claim 5:
Simon/ O’Shea teaches wherein a reward value of the dynamic coupon for a user member upstream of other user members is an aggregate of values for the dynamic coupon associated with the other user members (see [0029], [0034], [0040]-[0042], see O’Shea [0147]-[0149).
Claims 6, 7:

Claim 8:
Simon teaches generate a digital dynamic coupon comprising a set of stored rules related to a liability value associated with a movement of a product or service, the set of rules including terms of a contract between an issuer and an agent in a supply chain relationship of the product or service (see [0033]-[0034], [0039]-[0042];
identify, by the computer processor, an event performed by the agent related to the movement of the product or service, the event being defined as satisfying one criteria within the set of rules (see [0041]-[0049]);
modify, by the computer processor, the liability value of the digital dynamic coupon in response to the identified event (see [0043]-[0052]); and
broadcast by a host server, to agents connected to the supply chain relationship, the modified liability value associated with the digital dynamic coupon (see [0053]-[0057], [0063], [0063]). 
Simon teaches the incentive protocol network provides a mechanism to incentivize a transactional or non-transactional behaviors,… set or defined by a participant (different classes of participants such as merchants, sellers, distributers, promoters, etc.) and update the digital wallet in response to identifying an event relating to a product. 

Simon does not explicitly disclose an upstream or down-stream agent (recipient). However, O’Shea teaches providing a variable benefit coupon offer that increases the benefit of a recipient’s coupon when the recipient forwards to another recipient (downstream recipient) (see [0013], further O’Shea teaches issuing and redeeming the variable benefit coupon (in tangible or electronic form) from issuers (retail store, manufacturer, supplier, a credit card company, etc.,), by establishing initial benefit, a benefit variation condition (rules) which can change the benefit of the coupon  (see [0018], [0142]-[0147]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the downstream 

Claims 9, 10:
    Simon/O’Shea teaches wherein the network tree is an electronic distributed ledger; generate a token tree file mapping agent relationships between the agent and other agents in the network tree, the token tree tracking activity for the dynamic coupon within a digital wallet for each agent in the token tree associated with movement of the product or service associated with the dynamic coupon (see [0024]-[0028], [0033]-[0037], see O’Shea [0139]-[0155]).
Claims 11-13:
Simon/O’Shea teaches wherein the agent and other agents are upstream or downstream of each other in a supply chain of the product or service; wherein any agent in the network tree may load a reward value to the liability value of the dynamic coupon; wherein the reward value of the dynamic coupon for an agent upstream of the other agents is an aggregate of reward values for the dynamic coupon associated with the other agents (see [0029], [0034], [0040]-[0042], see O’Shea [0147]-[0149]).
Claims 14, 15:
Simon/O’Shea teaches wherein the liability value automatically adjusts upward until response in the network tree indicates sufficient activity in movement of the product or service; wherein the liability value automatically adjusts according to pre-set rules if the liability value for the digital dynamic coupon does not generate a minimum threshold of activity (see [0049]-[0053], see O’Shea [0157]-[0161]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-15 have been considered and addressed above. 
Regarding the rejection under 101, Applicant asserts that the claims integrate a judicial exception into a practical application, … the present claims apply, rely on, or use the alleged abstract idea in a manner that impose a meaningful limit on the abstract idea. However, Applicant does not provide argument on what the practical application is. Applicant relays on PTAB decision regarding blockchain technology.  However, in the PTAB decision, it is clearly indicates the technological improvement to a technological field (e.g., the blockchain transaction performed using computers), “(t)hus, the claims combine the advantageous elements of both standard payment processing systems (i.e., security and fraud prevention, along with speed), and blockchain processing systems (i.e., anonymity)”. 
In the instant application, a digital wallet including an electronic dynamic coupon and rules not only can be used in a unilateral relationship, but can also provide multidirectional and multilateral dynamic flow e.g., the token tree utilizes block chain architecture (a blockchain based system protects against incongruities among transaction with the token tree network…, data integrity may thus be preserved …) (see [0026], [0028]). Applicant’s claimed invention is on the distribution of a coupon with a downstream agent, in an existing blockchain or distributed ledger network and does not provide any improvement to the technology. 

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.